UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

VICTORIA DIVISION

UNITED STATES OF AMERICA

V-19-82

ORDER FOR ISSUANCE OF ARREST WARRANT
AND SETTING AMOUNT OF BAIL

Vv.

CO? (Or tO? (Or Or

ENRIQUE SALAS-MARTINEZ

It appearing to the Court that an Indictment has been filed against the defendant listed

below, it is hereby ORDERED that a warrant be issued for the arrest of said defendant.

Defendant Amount of Bail
ENRIQUE SALAS-MARTINEZ No Bond
SIGNED this day of July, 2019.

 

UNITED STATES MAGISTRATE JUDGE
